Order entered May 10, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-11-01040-CV

                    MEDICUS INSURANCE COMPANY, Appellant

                                            V.

    FREDERICK TODD, II, M.D. D/B/A ARLINGTON NEUROLOGICAL & SPINE
                          ASSOCIATION, Appellee

                    On Appeal from the 134th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-09-01913

                                        ORDER
      Appellee’s motion to disregard and strike statements outside the record is DENIED.


                                                   /s/   LANA MYERS
                                                         JUSTICE